DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 2, 2021.  As directed by the amendment: claims 1, 4, 21, 29-30 and 33 have been amended, claims 6 and 8-20 have been cancelled, and no claims have been added.  Thus, claims 1-5, 7 and 21-33 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the claim objection of the previous action. 
Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive. Applicant argues newly amended claim 1 and claim 30, which are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 and 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 12-14 recites “…a tapered region positioned between the second passage and the junction…”.  However, cancelled claim 6 did not distinguish between the second passage and the tapered region, instead reciting “….the second passage includes a tapered region…”, which is also consistent with the specification P0006 and P0008.  Additionally, newly amended claim 1, lines 18-23 recites “…the third passage is configured to direct a second portion of the pressurized gas  from the first passage into the tapered region, and the tapered region is configured to direct the portion of the powdered agent positioned thereon into the second passage in response to receiving the second portion of the pressurized gas to move the powdered agent stored in the second passage before the powdered agent is directed through the tapered region and into the junction from the second passage…”, which is rejected under §112(a) because the specification does not explicitly support this functional limitation.  Claims 2-5, 7 and 21-29 are rejected because they depend from claim 1.
Claim 30 is similarly rejected as claim 1 above.  Claim 30 line 6 recites “…a tapered region…” that is distinct from the second passage, which is not supported as explained above.   Additionally and similar to the above rejection of claim 1, the Claims 31-32 are rejected because they depend from claim 30.
Claim 33 is similarly rejected as claim 1 above.  Claim 33 line 6 recites “…a tapered region…” that is distinct from the second passage, which is not supported as explained above.   Additionally and similar to the above rejection of claim 1, the limitations recited in lines 8-12 are rejected because the specification does not explicitly support this functional limitation.  
Claims 21-27 are rejected because newly amended claim 1, from which claims 21-27 depend, recites that the apparatus is comprised of a powder chamber, and a chassis that includes the second passage, and that the tapered region is positioned between the second passage and the junction, and thus the structure recited in claim 21 that recites wherein the second passage includes a first portion having a first width and a second portion having a second width  that is smaller the first width is not supported based upon the chassis depicted in the elected embodiment of Fig. 6A which shows a second passage (as defined in newly amended claim 1) as having only a single width.  Claims 22-27 are rejected because they depend from claim 21. 
Claims 31-32 are rejected because newly amended claim 30 recites a second passage for receiving the powdered agent from the powder chamber and a tapered region for receiving at least a portion of the powdered agent received in the second passage from the powdered chamber, and thus the structure recited in claim 31 which recites wherein the second passage includes a first portion and a second portion, wherein the tapered portion is positioned between the first portion and the second Claim 32 is rejected because it depends from claim 31.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The structure recited in Claims 5 and 7 conflicts with the structure recited in newly amended claim 1, wherein the third passage is in fluid communication with the second passage via the tapered region.  
Claims 30 recites the limitation "the tapered portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 31 is rejected because it depends from claim 30.  For purposes of examination, “the tapered portion” is interpreted to be “the tapered region”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 28-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo, US 2013/0218072 A1 in view of Lee et al. (Lee), US 2017/0296760 A1.
Regarding claim 1, Kubo discloses an apparatus for delivering a powdered agent into a subject's body (powder spraying device, P0008, shown in Figs. 1-3, described in P0029-0030), the apparatus comprising: a powder chamber (powder container 2, P0016) housing the powdered agent; a chassis (main body 1, P0016) in fluid connection with the powder chamber (Fig. 2), wherein the chassis includes: a first passage (channel 21 between 21A and 7A, see Fig. 2) for receiving a pressurized gas, a second passage (second passage, see annotated Fig. 2 below) for receiving the powdered agent from the powder chamber, a junction (constricted portion 21A, P0027) in fluid communication with the first passage and the second passage, wherein at least a first portion of the pressurized gas is introduced into the powdered agent at the junction to fluidize the powdered agent (P0029-0030), a tapered region (tapered region, 

    PNG
    media_image1.png
    855
    768
    media_image1.png
    Greyscale

Kubo does not teach the third passage in fluid communication with the second passage via the tapered region at a second end of the third passage that is opposite of the first end, wherein the third passage is configured to direct a second portion of the pressurized gas from the first passage into the tapered region, and the tapered region is configured to direct the portion of the powdered agent positioned thereon into the second passage in response to receiving the second portion of the pressurized gas to move the powdered agent stored in the second passage before the powdered agent is directed through the tapered region and into the junction from the second passage.
However, Lee teaches a dispenser for spraying powder wherein the third passage (air inlet 112, P0055, and shown in Fig. 2) is in fluid communication with the second passage (second passage, see annotated Fig. 2 below) via the tapered region (tapered region, see annotated Fig. 2 below) at a second end of the third passage (second end of the third passage, see annotated Fig. 2 below) that is opposite of the first end (first end, annotated Fig. 2 below), wherein the third passage is configured to direct a second portion of the pressurized gas from the first passage into the tapered region, and the tapered region is configured to direct the portion of the powdered agent positioned thereon into the second passage in response to receiving the second portion of the pressurized gas to move the powdered agent stored in the second passage before the powdered agent is directed through the tapered region and into the junction from the second passage (the tapered region is fully capable of directing the portion of the powdered agent positioned thereon into the second passage in response to receiving the second portion of the pressurized gas to move the powdered agent stored in the second passage before the powdered agent is directed through the tapered region and into the junction from the second passage).

    PNG
    media_image2.png
    682
    882
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the second and third passages of Kubo with the second and third passages of Lee as a simple substitution of one known container mounting structure having an air movement passage for another to obtain the predictable result of mixing powder flowing out from the container with air movement, as taught by Lee P0056-P0058.  Additionally, one having ordinary skill in the art before the effective filing date of the invention would seek to modify the powder spraying device of Kubo to obtain the advantage of disrupting powder that has fallen into the tapered region and also disrupting powder in the second passage and powder container. 
Regarding claim 2, Kubo in view of Lee teach the apparatus of claim 1, wherein the powder chamber is positioned above the chassis (Kubo, P0015-0016, gripped as shown in Fig. 1 with powder container above the main body), such that gravity assists 
Regarding claim 3, Kubo in view of Lee teach the apparatus of claim 1, wherein the first passage, the junction, and the fourth passage are substantially aligned (Kubo, Fig. 2).  
Regarding claim 4, Kubo in view of Lee teach the apparatus of claim 1, wherein a central longitudinal axis of the second passage (Kubo, central longitudinal axis of the second passage passing though the communication channel 24) is substantially perpendicular to a central longitudinal axis of at least one of the first passage or the fourth passage (Kubo, a central longitudinal axis of the second passage is substantially perpendicular to a central longitudinal axis of both the first and the fourth passage, shown most clearly in Fig. 2).  
Regarding claim 28, Kubo in view of Lee teach the apparatus of claim 1, further including an agitation mechanism (Kubo, eccentric rotor 31, P0034) coupled to the powder chamber (Kubo, Fig. 2), wherein the agitation mechanism is configured to agitate the powdered agent stored within the powder chamber to inhibit clogging or packing of the powdered agent within the powder chamber (Kubo, P0008-0009, only a small amount of powder is left as compared to devices with no vibration).  
Regarding claim 29, 
Regarding claim 30, Kubo discloses an apparatus for delivering a powdered agent into a subject's body (claim limitations are mapped as above for claim 1, unless noted otherwise below), the apparatus comprising: a powder chamber housing the powdered agent; a first passage for receiving pressurized gas from a pressurized gas source; a second passage for receiving the powdered agent from the powder chamber; a tapered region for receiving at least a portion of the powdered agent received in the second passage from the powder chamber; a third passage in fluid communication with the first passage, the tapered region, and the second passage; and a fourth passage for receiving the agitated powdered agent from the second passage and directing the agitated powdered agent out of the apparatus.  
Kubo does not teach the third passage in fluid communication with the first passage, the tapered region, and the second passage through the tapered region, the third passage for directing the pressurized gas from the first passage into the tapered region, and from the tapered region into the second passage to agitate the powdered agent in the tapered region and the second passage prior to directing the agitated powdered agent from the second passage through the tapered region.
However, Lee teaches (claim limitations mapped as above for claim 1 unless otherwise noted below) a dispenser for spraying powder wherein the third passage is in fluid communication with the first passage, the tapered region, and the second passage through the tapered region, the third passage for directing the pressurized gas from the first passage into the tapered region, and from the tapered region into the second passage to agitate the powdered agent in the tapered region and the second passage 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the second and third passages of Kubo with the second and third passages of Lee as a simple substitution of one known container mounting structure having an air movement passage for another to obtain the predictable result of mixing powder flowing out from the container with air movement, as taught by Lee P0056-P0058.  Additionally, one having ordinary skill in the art before the effective filing date of the invention would seek to modify the powder spraying device of Kubo to obtain the advantage of disrupting powder that has fallen into the tapered region and also disrupting powder in the second passage and powder container. 
Regarding claim 33, Kubo discloses an apparatus for delivering a powdered agent into a subject's body (claim limitations mapped as above for claim 1 unless otherwise noted below), the apparatus comprising: a powder chamber housing the powdered agent; a first passage for receiving pressurized gas from a pressurized gas source; a second passage for receiving the powdered agent from the powder chamber; a tapered region for receiving at least a portion of the powdered agent received in the second passage from the powder chamber; a third passage for directing the pressurized gas from the first passage into the second passage; and a fourth passage for receiving the fluidized powdered agent from the second passage via the tapered region for delivery to the subject's body.
Kubo does not teach the third passage for directing the pressurized gas from the first passage into the second passage via the tapered region to move the portion of the 
However, Lee teaches a dispenser for spraying powder (claim limitations mapped as above for claim 1 unless otherwise noted below) wherein the third passage for directing the pressurized gas from the first passage into the second passage is via the tapered region to move the portion of the powdered agent received in the tapered region into the second passage and fluidize the powdered agent in the second passage prior to the fluidized powdered agent being directed from the second passage and through the tapered region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the second and third passages of Kubo with the second and third passages of Lee as a simple substitution of one known container mounting structure having an air movement passage for another to obtain the predictable result of mixing powder flowing out from the container with air movement, as taught by Lee P0056-P0058.  Additionally, one having ordinary skill in the art before the effective filing date of the invention would seek to modify the powder spraying device of Kubo to obtain the advantage of disrupting powder that has fallen into the tapered region and also disrupting powder in the second passage and powder container. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/J.A.D./Examiner, Art Unit 3783          


                                                                                                                                                                                   /SCOTT J MEDWAY/Primary Examiner, Art Unit 3783